UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2540



PYLORD P. DOE, M.D.

                                            Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
153-AMD)


Submitted:   January 30, 1998             Decided:   March 24, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pylord P. Doe, Appellant Pro Se. Allen F. Loucks, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's grant of summary judg-

ment to Donna Shalala, Secretary of the Department of Health and

Human Services, on his Title VII claims. The district court found

that Appellant cannot avail himself of Title VII's protections

because he was not a government employee or an applicant for
employment. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we grant Appel-

lee's motion to strike exhibits attached to Appellant's brief to

the extent that they were not part of the record below, deny Appel-
lant's motion not to strike, and affirm on the reasoning of the

district court. Doe v. Shalala, No. CA-95-153-AMD (D. Md. Aug. 27,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2